EXHIBIT 10.2

 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

PROGRAM AGREEMENT

 

THIS PROGRAM AGREEMENT (“Agreement”) is made this 19th day of September, 2007 by
and between Republic Bank & Trust Company (“Republic”), a Kentucky corporation,
with its principal office at 601 W. Market Street, Louisville, KY  40202, and
Jackson Hewitt Inc. (“JHI”), a Virginia corporation, with its principal office
at 3 Sylvan Way, Parsippany, NJ  07054.

 

RECITALS

 

WHEREAS, JHI (i) is the franchisor of the Jackson Hewitt Tax ServiceÒ tax
preparation system to independently owned and operated franchisees
(“Franchisees”) and (ii) through Tax Services of America, Inc., a wholly owned
subsidiary, owns and operates Jackson Hewitt Tax Service locations (“Corporate
Stores,” and together with Franchisees, “EROs”); and

 

WHEREAS, the EROs provide income tax return preparation with electronic filing
and related services to customers; and

 

WHEREAS, Republic offers products to customers of tax service companies; and

 

WHEREAS, Republic desires to offer and provide certain financial products to
customers of certain EROs designated by JHI from time to time, and JHI desires
that Republic provide such services, on the terms and subject to the conditions
hereinafter set forth (the “Program”); and

 

WHEREAS, Republic desires, and JHI agrees to provide, its marketing and training
services and personnel in connection with and to devote support and additional
resources in support of the Program; and

 

WHEREAS, simultaneous with the execution of this Agreement Republic shall enter
into a technology services agreement with Jackson Hewitt Technology Services LLC
(“JHTSL”) in connection with Republic administering and offering the Program
(“Technology Services Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

TERMS AND CONDITIONS

 


1.                                      ERO PARTICIPATION; GENERAL TERMS

 


1.1.                              DEFINITIONS


 


(A)           “BUSINESS DAY” SHALL MEAN ANY DAY THAT IS NOT A SATURDAY, SUNDAY,
LEGAL HOLIDAY OR ANY DAY RECOGNIZED BY THE FEDERAL RESERVE BANK AS A LEGAL
HOLIDAY.

 


(B)           “CUSTOMER” SHALL MEAN A JACKSON HEWITT TAX SERVICE CUSTOMER THAT
WAS ALSO A CUSTOMER OF A FINANCIAL INSTITUTION THAT PROVIDED FINANCIAL PRODUCTS
FACILITATED BY EROS AND SUCH CUSTOMER RECEIVED A RAL, A FUNDED FEDERAL AR, OR A
FUNDED STATE AR FROM SUCH OTHER FINANCIAL INSTITUTION. FOR PURPOSES OF THIS
DEFINITION, JOINT BORROWERS OR JOINT RECIPIENTS OF SUCH A FINANCIAL PRODUCT
SHALL CONSTITUTE ONE “CUSTOMER” AND A CUSTOMER THAT RECEIVES BOTH A RAL OR
FUNDED FEDERAL AR AND A FUNDED STATE AR SHALL COUNT AS TWO “CUSTOMERS”.

 

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


(C)           “FINANCIAL PRODUCT” SHALL MEAN ANY PRODUCT OFFERED BY REPUBLIC
UNDER THE PROGRAM, INCLUDING, WITHOUT LIMITATION, A RAL, MONEY NOW LOAN, FEDERAL
OR STATE AR, AND ANY SIMILAR OR MODIFIED PRODUCT OFFERED FROM TIME TO TIME, OR
OTHER PRODUCT AGREED TO BY THE PARTIES IN ACCORDANCE WITH SECTION 3.1 HEREOF.

 

(d)                   “Tax Season” shall mean the period beginning on January 2
of a calendar year and ending on the last day an individual is permitted to file
a federal income tax return with the Internal Revenue Service (“IRS”) without
the taxpayer requesting an extension, typically April 15 of such calendar year.

 

1.2           ERO Participation.

 

Republic and JHI agree to offer the Program to those EROs designated by JHI from
time to time as provided in Article 2 hereof. JHI shall require all EROs
designated to participate in the Program to enter into separate agreements with
Republic, on an annual basis in advance of the relevant Tax Season (as defined
herein), in a form to be mutually agreed to by JHI and Republic, and with such
changes thereto as the parties, from time to time, shall agree (the “Republic
Financial Product Agreement”) and to facilitate the offer of Financial Products
to customers of such EROs in accordance with the terms thereof. JHI shall
further require all EROs designated to participate in the Program to (i) sign
the Republic Financial Product Agreement; (ii) retain copies of all signed
Republic Financial Product Agreements; and (iii) deliver, electronically or via
US Mail, all executed copies of the Republic Financial Product Agreement to
Republic prior to the first day of each Tax Season.

 


2.                                      LIMITED EXCLUSIVITY.


 

2.1           ERO Locations.

 


(A)                                  REPUBLIC SHALL BE THE SOLE, EXCLUSIVE AND
DESIGNATED FINANCIAL PRODUCT PROVIDER FOR THE ERO LOCATIONS AS SET FORTH IN, OR
AS DETERMINED BY JHI IN ACCORDANCE WITH THE TERMS OF, THIS AGREEMENT. TO THE
EXTENT AN ERO LOCATION IS DESIGNATED BY JHI AS A REPUBLIC LOCATION FOR A TAX
SEASON (AND ANY RELATED PERIOD OF TIME), THEN SUCH ERO LOCATION SHALL NOT BE
PERMITTED TO ACCEPT APPLICATIONS FOR FINANCIAL PRODUCTS (OR PRODUCTS
SUBSTANTIALLY SIMILAR THERETO) DURING THE SAME TAX SEASON ON BEHALF OF ANY
FINANCIAL INSTITUTION OTHER THAN REPUBLIC WITHOUT THE PRIOR WRITTEN APPROVAL OF
REPUBLIC.

 


(B)                                 FOR TAX SEASON 2008, REPUBLIC SHALL OFFER,
AND SHALL BE THE SOLE AND EXCLUSIVE PROVIDER OF, FINANCIAL PRODUCTS TO JACKSON
HEWITT TAX SERVICE CUSTOMERS OF ALL LOCATIONS OPERATED AS CORPORATE STORES
LOCATED ONLY IN THE FOLLOWING STATES:  [*] (THE “DESIGNATED ERO LOCATIONS”).

 


(C)                                  FOR ALL TAX SEASONS (AND RELATED PERIODS)
AFTER TAX SEASON 2008 UNDER THIS AGREEMENT, JHI SHALL DETERMINE THE ERO
LOCATIONS AT WHICH REPUBLIC SHALL BE THE SOLE, EXCLUSIVE AND DESIGNATED
FINANCIAL PRODUCT PROVIDER, WHETHER BY STATE, ERO OR OTHERWISE, FOR SUCH TAX
SEASON, SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING
SECTION 2.2 HEREOF. JHI SHALL PROVIDE NOTICE OF SUCH DESIGNATION TO REPUBLIC NO
LATER THAN THE [*] PRIOR TO SUCH APPLICABLE TAX SEASON.

 

2

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


(D)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, DESIGNATIONS MADE HEREIN, IF MADE BY STATE, SHALL BE MODIFIED BY AND
SUBJECT TO THE REQUIREMENTS OF THE MULTI-STATE OPERATIONS OF AN ERO AS DEFINED
BY PROCESSING CENTER AND MAY RESULT IN CERTAIN LOCATIONS, WHETHER WITHIN
DESIGNATED STATES OR OUTSIDE DESIGNATED STATES, BEING EXCLUDED OR INCLUDED, AS
THE CASE MAY BE, IN THE LIST OF DESIGNATED LOCATIONS FOR REPUBLIC UNDER THE
PROGRAM IN ANY GIVEN TAX SEASON.

 


2.2.                              ERO DESIGNATIONS.

 


(A)                                  FOR TAX SEASON 2008, THE PARTIES AGREE THAT
REPUBLIC SHALL BE THE SOLE AND EXCLUSIVE FINANCIAL PRODUCT PROVIDER UNDER THE
PROGRAM FOR THE DESIGNATED ERO LOCATIONS.

 


(B)                                 FOR TAX SEASON 2009, JHI SHALL DESIGNATE
REPUBLIC AS THE SOLE AND EXCLUSIVE FINANCIAL PRODUCT PROVIDER UNDER THE PROGRAM
FOR THE DESIGNATED ERO LOCATIONS (OR EQUIVALENT LOCATIONS); PROVIDED, HOWEVER,
THAT JHI MAY, WITH REPUBLIC’S MUTUAL UNDERSTANDING AND AGREEMENT, ALSO DESIGNATE
REPUBLIC AS THE SOLE AND EXCLUSIVE FINANCIAL PRODUCT PROVIDER UNDER THE PROGRAM
FOR EROS [*], THE “ADDITIONAL 2009 DESIGNATIONS” AND, COLLECTIVELY WITH THE
DESIGNATED ERO LOCATIONS (OR EQUIVALENT LOCATIONS), THE “2009 DESIGNATED ERO
LOCATIONS”). THE PARTIES SHALL MUTUALLY AGREE ON THE PERCENTAGE OF ADDITIONAL
2009 DESIGNATIONS BY [*]. [*].

 


(C)                                  FOR TAX SEASON 2010, JHI SHALL DESIGNATE
REPUBLIC AS THE SOLE AND EXCLUSIVE FINANCIAL PRODUCT PROVIDER UNDER THE PROGRAM
FOR THE DESIGNATED ERO LOCATIONS (OR EQUIVALENT LOCATIONS); PROVIDED, HOWEVER,
THAT JHI MAY, [WITH REPUBLIC’S MUTUAL UNDERSTANDING AND AGREEMENT], ALSO
DESIGNATE REPUBLIC AS THE SOLE AND EXCLUSIVE FINANCIAL PRODUCT PROVIDER UNDER
THE PROGRAM FOR EROS [*], THE “ADDITIONAL 2010 DESIGNATIONS”). THE PARTIES SHALL
MUTUALLY AGREE ON THE PERCENTAGE OF ADDITIONAL 2010 DESIGNATIONS BY [*]. [*].

 


(D)                                 ALL MANAGEMENT PERSONNEL OF ERO LOCATIONS
DESIGNATED BY JHI SHALL BE SUBJECT TO APPROVAL BY REPUBLIC, IN ADVANCE, THROUGH
REPUBLIC’S ERO UNDERWRITING GUIDELINES.

 


3.                                      FINANCIAL PRODUCTS.

 


3.1.                              PRODUCT OFFERING.

 


(A)                                  PRODUCTS GENERALLY. REPUBLIC SHALL OFFER
AND PROVIDE FINANCIAL PRODUCTS TO CUSTOMERS OF DESIGNATED EROS, ON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH HEREIN, AND SUCH OTHER PRODUCTS AND SERVICES
AS THE PARTIES MAY, FROM TIME TO TIME AGREE.

 

3

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


(B)                                 FINANCIAL PRODUCT DEFINITIONS:

 

(I)                                     “REFUND ANTICIPATION LOAN” OR  “RAL”
SHALL MEAN A LOAN TO A CUSTOMER BASED UPON, AMONG OTHER THINGS, THE CUSTOMER’S
ANTICIPATED FEDERAL INCOME TAX RETURN REFUND (AS IDENTIFIED IN IRS FORM 8453 OR
SIMILAR FORM), SUBJECT TO ANY LIMITATIONS THAT MAY BE IMPOSED THEREON DUE TO THE
APPLICATION OF CERTAIN UNDERWRITING CRITERIA OR OTHER FACTORS.

 

(II)                                  “MONEY NOW LOAN” MEANS A LOAN BASED UPON,
AMONG OTHER THINGS, THE CUSTOMER’S ANTICIPATED FEDERAL INCOME TAX RETURN REFUND
(AS IDENTIFIED IN IRS FORM 8453 OR SIMILAR FORM), WITH PROCEEDS OF SUCH LOAN
AVAILABLE ON THE SAME DAY THE LOAN IS APPROVED BY REPUBLIC, OFFERED DURING A TAX
SEASON.

 

(III)                               “ASSISTED REFUND” OR “AR” SHALL MEAN A
NON-LOAN FINANCIAL PRODUCT THROUGH WHICH A CUSTOMER’S FEDERAL AND/OR STATE
INCOME TAX REFUND (AS IDENTIFIED IN IRS FORM 8453 AND ANY APPLICABLE STATE TAX
FORM, RESPECTIVELY) IS DEPOSITED INTO AN ACCOUNT ESTABLISHED BY REPUBLIC AND (I)
DISBURSED, NET OF AUTHORIZED FEES AND CHARGES, TO THE CUSTOMER BY (X) CHECK OR
(Y) DEBIT CARD, OR (II) DISBURSED, NET OF AUTHORIZED FEES AND CHARGES AND VIA AN
AUTOMATED CLEARING HOUSE CREDIT (“ACH”) TO THE CUSTOMER’S DESIGNATED BANK
ACCOUNT.

 


(C)                                  STATE PRODUCTS. REPUBLIC SHALL PROVIDE AR
SERVICES TO ALL APPLICANTS REQUESTING THE SAME, IF APPROVED, WITH RESPECT TO ALL
STATES WHOSE TAXING AUTHORITY ACCEPTS STATE INCOME TAX RETURNS ELECTRONICALLY
AND DISBURSES REFUND AMOUNTS VIA DIRECT DEPOSIT.

 


(D)                                 PRODUCT DEVELOPMENT. REPUBLIC AND JHI MAY
AGREE, FROM TIME TO TIME, TO DEVELOP AND ADD ADDITIONAL FINANCIAL PRODUCTS TO
THE PROGRAM. THE DESCRIPTION OF SUCH ADDITIONAL PRODUCTS AND THE TERMS AND
CONDITIONS GOVERNING THEIR OFFER SHALL BE SET FORTH IN SEPARATE AGREEMENT
BETWEEN REPUBLIC AND JHI, AND IF AGREED TO SHALL BE INCLUDED IN THE DEFINITION
OF FINANCIAL PRODUCTS UNDER THIS AGREEMENT.

 


4.                                      FEES.


 


FEES. IN CONSIDERATION OF THE RIGHTS GRANTED TO REPUBLIC HEREIN AND THE
PERFORMANCE OF SERVICES AND EXPENSES INCURRED BY JHI IN CONNECTION WITH THE
PROGRAM, REPUBLIC SHALL PAY TO JHI FEES AS FOLLOWS:

 


(A)                                  FOR THE 2008 TAX SEASON, REPUBLIC SHALL PAY
TO JHI [*].

 


(B)                                 FOR THE 2009 TAX SEASON, REPUBLIC SHALL PAY
TO JHI [*]. TO THE EXTENT THAT JHI HAS DESIGNATED REPUBLIC TO BE THE FINANCIAL
PRODUCT PROVIDER UNDER THE PROGRAM FOR ANY ADDITIONAL 2009 DESIGNATIONS, AS SET
FORTH IN SECTION 2.2(B), REPUBLIC SHALL PAY TO JHI AN ADDITIONAL FEE [*].

 

4

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


(C)                                  FOR THE 2010 TAX SEASON, REPUBLIC SHALL PAY
TO JHI [*]. TO THE EXTENT THAT JHI HAS DESIGNATED REPUBLIC TO BE THE FINANCIAL
PRODUCT PROVIDER UNDER THE PROGRAM FOR ANY ADDITIONAL 2010 DESIGNATIONS, AS SET
FORTH IN SECTION 2.2(C), REPUBLIC SHALL PAY TO JHI AN ADDITIONAL FEE [*].

 


(D)                                 THE ABOVE FEES SHALL BE DUE AND PAID IN
THREE MONTHLY INSTALLMENTS EACH TAX SEASON AS FOLLOWS:  [*] ON THE SECOND TO
LAST BUSINESS DAY OF JANUARY; [*] ON THE LAST BUSINESS DAY OF FEBRUARY; AND [*]
ON THE LAST BUSINESS DAY OF MARCH.

 


(E)                                  ALL PAYMENTS DUE FROM REPUBLIC TO JHI
PURSUANT TO THIS ARTICLE 4 SHALL BE PAID BY WIRE TRANSFER PER WRITTEN
INSTRUCTIONS SIGNED BY JHI’S CHIEF FINANCIAL OFFICER. REPUBLIC SHALL MAKE ALL
PAYMENTS AS PROVIDED IN SUCH WRITTEN INSTRUCTIONS UNLESS JHI PROVIDES REPUBLIC
REVISED PAYMENT INSTRUCTIONS IN AN ORIGINAL WRITTEN NOTICE THAT IS SIGNED BY ANY
TWO (2) OF THE FOLLOWING OFFICERS OF JHI:  (I) CHIEF FINANCIAL OFFICER AND
TREASURER, (II) GENERAL COUNSEL, (III) CONTROLLER, AND (IV) VICE PRESIDENT –
TREASURY & INVESTOR RELATIONS. SUBJECT TO THE REQUIREMENTS SET FORTH IN THE
PRECEDING SENTENCE, JHI SHALL HAVE THE RIGHT TO DIRECT REPUBLIC TO MAKE PAYMENTS
DIRECTLY TO OTHER ENTITIES OR THIRD PARTIES.

 


(F)                                    THE PARTIES AGREE THAT JHI SHALL HAVE NO
RIGHT TO ANY FEES EARNED BY REPUBLIC IN CONNECTION WITH ITS OFFERING OF
FINANCIAL PRODUCTS. THE PARTIES AGREE THAT REPUBLIC IS THE SOLE OWNER OF THE
FINANCIAL PRODUCTS MADE UNDER THE PROGRAM.

 


5.                                      RAL ELIGIBILITY.

 

The parties agree that only those Jackson Hewitt Tax Service customers that
apply for a Financial Product from Republic (“Applicants”) whose federal income
tax returns are filed electronically and such return sets forth an anticipated
federal income tax refund shall be eligible to receive a RAL. An Applicant who
meets the foregoing requirements shall nevertheless be subject to underwriting
criteria developed by Republic.

 


6.                                      JHI’S OBLIGATIONS AND PROCEDURES.

 


JHI AGREES, IN CONNECTION WITH THE OPERATION OF THE PROGRAM, TO: (I) CONDUCT
SUCH ADVERTISING; (II) PREPARE FORMS AND OTHER WRITTEN MATERIALS; (III) CAUSE
ITS EROS TO BE EQUIPPED WITH COMPUTER EQUIPMENT AND HARDWARE; (IV) MAINTAIN
PERSONNEL; (V) TRAIN SUCH PERSONNEL AND EROS WITH RESPECT TO THE PROGRAM
GUIDELINES (AS DEFINED IN SECTION 7.7); AND (VI) TAKE SUCH OTHER ACTIONS, IN
EACH CASE AS REASONABLY NECESSARY TO ADVERTISE AND ACCOMMODATE THE FACILITATION
OF FINANCIAL PRODUCTS TO APPLICANTS AT ITS EXPENSE, AS WELL AS THE FOLLOWING
SPECIFIC DUTIES:

 


6.1.                              [*].

 


6.2.                              PREPARATION AND FILING OF RETURNS. JHI SHALL
REQUIRE EROS PARTICIPATING IN THE PROGRAM TO PREPARE AND/OR COLLECT AND FILE
WITH THE APPROPRIATE TAXING AUTHORITIES FEDERAL AND STATE INCOME TAX RETURNS FOR
CUSTOMERS.

 

5

--------------------------------------------------------------------------------


 


6.3.                              APPLICATION PROCESS. JHI SHALL REQUIRE
PARTICIPATING EROS TO REQUIRE THAT EACH APPLICANT (I) COMPLETE AND SIGN AN
APPLICATION IN A FORM DEVELOPED BY REPUBLIC AND REVIEWED BY JHI PRIOR TO EACH
TAX SEASON (THE “APPLICATION”), WHICH APPLICATION MAY ALSO INCLUDE A LOAN
AGREEMENT (THE “LOAN AGREEMENT”) AND A DISCLOSURE STATEMENT MEETING THE
REQUIREMENTS OF THE FEDERAL TRUTH-IN-LENDING ACT (THE “DISCLOSURE STATEMENT”),
AND (II) IS GIVEN A COPY OF ANY AND ALL DISCLOSURES REQUIRED TO BE PROVIDED
PURSUANT TO APPLICABLE STATE OR LOCAL LAW (“STATE DISCLOSURE DOCUMENTS”). THE
APPLICATION SHALL INCLUDE, AMONG OTHER THINGS, A REQUEST FOR CERTAIN INFORMATION
AND CERTIFICATIONS, AS WELL AS AN AUTHORIZATION, SIGNED BY THE CUSTOMER, TO (A)
USE THE TAX RETURN INFORMATION FOR THE APPLICATION PROCESS IN ACCORDANCE WITH
SECTION 301.7216-3(B) OF THE U.S. TREASURY DEPARTMENT REGULATIONS AND (B) ALLOW
REPUBLIC TO REPAY ANY DELINQUENT RAL OR MONEY NOW LOAN WITH THE PROCEEDS OF THE
FINANCIAL PRODUCT OBTAINED PURSUANT TO THE APPLICATION. PARTICIPATING EROS SHALL
BE RESPONSIBLE, PURSUANT TO THE TERMS OF THE REPUBLIC FINANCIAL PRODUCT
AGREEMENT, FOR ENSURING THAT THE APPLICATION IS COMPLETE AND ACCURATELY REFLECTS
ALL MATERIAL INFORMATION RECEIVED FROM THE CUSTOMER, INCLUDING SOCIAL SECURITY
NUMBER(S); PROVIDED, HOWEVER, IF THE ERO USES COMMERCIALLY REASONABLE DUE
DILIGENCE AND FRAUD PREVENTION MEASURES IN ACCORDANCE WITH THE PROGRAM
GUIDELINES, NEITHER JHI NOR THE ERO SHALL BE HELD RESPONSIBLE FOR FALSE OR
INACCURATE INFORMATION PROVIDED BY CUSTOMERS.

 


6.4.                              COMPLETION OF IRS FORM 8453. IN CONNECTION
WITH EACH APPLICATION, JHI SHALL REQUIRE EACH PARTICIPATING ERO TO COMPLETE IRS
FORM 8453 AND THE DIRECT DEPOSIT DESIGNATION IN THE ELECTRONIC PORTION OF THE
APPLICANT’S FEDERAL (AND STATE, IF APPLICABLE) INCOME TAX RETURN WHICH SHALL
INCLUDE INFORMATION PROVIDED BY REPUBLIC (SUCH AS THE APPLICABLE REPUBLIC CHECK
ROUTING NUMBER AND CUSTOMER ACCOUNT NUMBER) AND SHALL NAME REPUBLIC AS THE
FINANCIAL INSTITUTION. THE FORMS SHALL BE SIGNED BY AN EMPLOYEE OF THE ERO AND
BY THE CUSTOMER, AND SHALL ALSO INDICATE THAT THE ACCOUNT IS A CHECKING ACCOUNT
AND THAT THE SOURCE IS “OTHER”. JHI SHALL CAUSE THE SAME INFORMATION TO BE
CONTAINED IN THE APPROPRIATE DATA FIELD AS PART OF THE INCOME TAX RETURN
ELECTRONICALLY FILED BY THE ERO.

 


6.5.                              CUSTOMER COPIES. JHI SHALL REQUIRE EACH
PARTICIPATING ERO TO TIMELY PROVIDE TO EACH APPLICANT A SIGNED COPY OF THE
APPLICATION, LOAN AGREEMENT, DISCLOSURE STATEMENT, AND STATE DISCLOSURE
DOCUMENTS (WHICH MAY BE COMBINED INTO ONE FORM), SIGNED IRS FORM 8453 OR SIMILAR
FORM, TOGETHER WITH ANY OTHER AGREEMENTS OR DOCUMENTS THAT REPUBLIC REASONABLY
MAY REQUIRE, AS IDENTIFIED TO AND REVIEWED BY JHI PRIOR TO EACH TAX SEASON;
PROVIDED THAT REPUBLIC SHALL BE SOLELY RESPONSIBLE FOR THE FORM AND CONTENT OF
ALL OF THE AFOREMENTIONED DOCUMENTS, SUBJECT TO JHI REVIEW PRIOR TO EACH TAX
SEASON, AND FOR THEIR COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS
(“APPLICABLE LAW”).

 


6.6.                              RETENTION AND HANDLING OF DOCUMENTS.

 


(A)                                  RETENTION. JHI SHALL REQUIRE EACH
PARTICIPATING ERO TO RETAIN A COPY OF THE SIGNED APPLICATION, LOAN AGREEMENT AND
DISCLOSURE STATEMENT, STATE DISCLOSURE DOCUMENTS, IF ANY, AS WELL AS A COPY OF
THE FEDERAL AND STATE INCOME TAX RETURNS, IN THE CUSTOMER’S FILE MAINTAINED BY
THEM FOR A PERIOD OF FIVE YEARS FOLLOWING THE PREPARATION AND FILING THEREOF
(AFTER WHICH TIME SUCH DOCUMENTS MAY BE DISCARDED). AT THE REASONABLE REQUEST OF
REPUBLIC, JHI SHALL CAUSE EROS TO DELIVER TO REPUBLIC A COPY OF ANY APPLICATION.

 


(B)                                 TAX RETURNS. FOR FRAUD DETECTION,
UNDERWRITING AND COLLECTION PURPOSES, SUBJECT TO JHI’S RECEIPT OF THE CUSTOMER’S
CONSENT AS PROVIDED IN SECTION 7216 OF THE INTERNAL REVENUE CODE, JHI SHALL
PROVIDE TO REPUBLIC ELECTRONIC COPIES OF EACH REPUBLIC CUSTOMER’S ELECTRONICALLY
FILED FEDERAL INCOME TAX RETURN, IN THE FORMAT PRESCRIBED BY THE IRS,
SIMULTANEOUSLY WITH OR PROMPTLY AFTER THE APPLICATION INFORMATION IS TRANSMITTED
TO REPUBLIC.

 

6

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


6.7.                              LOST CHECKS. IF A REPUBLIC CUSTOMER NOTIFIES
AN ERO THAT A CHECK DISBURSED BY IT HAS BECOME LOST, OR THAT HE OR SHE HAS NOT
RECEIVED A CHECK MAILED BY REPUBLIC WITHIN 14 DAYS, THEN JHI SHALL REQUIRE THE
ERO AND CUSTOMER TO IMMEDIATELY REQUEST REPUBLIC TO STOP PAYMENT THEREON AND
COMPLETE ANY REQUIRED DOCUMENTATION, INCLUDING AN INDEMNIFICATION BOND, IN A
FORM SATISFACTORY TO REPUBLIC. WHEN REPUBLIC RECEIVES THE REQUEST, THE COMPLETED
INDEMNIFICATION BOND AND ANY OTHER DOCUMENTATION REQUIRED BY REPUBLIC, A NEW
CHECK WILL BE ISSUED AT REPUBLIC’S SOLE DISCRETION. ALL ISSUING AND RE-ISSUING
OF CHECKS, INCLUDING A WAITING PERIOD, IF APPLICABLE, WILL BE AT REPUBLIC’S SOLE
DISCRETION.

 


6.8.                              COLLECTION ASSISTANCE. AT THE REASONABLE
REQUEST OF REPUBLIC, AND SUBJECT TO APPLICABLE LAW, JHI SHALL PROVIDE REASONABLE
ASSISTANCE TO REPUBLIC IN THE COLLECTION OF PAST DUE RALS. SUCH ASSISTANCE MAY
INCLUDE, AMONG OTHER THINGS, PROVIDING UPDATED ADDRESSES AND PHONE NUMBERS FOR
CUSTOMERS, TO THE EXTENT PERMITTED BY LAW.

 


6.9.                              JHTSL. JHI AND REPUBLIC ACKNOWLEDGE AND AGREE
THAT JHTSL SHALL PROVIDE CERTAIN TECHNOLOGY EXPERTISE, SOFTWARE MODIFICATION AND
IMPLEMENTATION AND PROCESSING SERVICES, PERSONNEL AND RELATED SUPPORT TO JHI,
REPUBLIC AND EROS IN CONNECTION WITH THE PROGRAM PURSUANT TO THE TERMS AND
CONDITIONS OF THE TECHNOLOGY SERVICES AGREEMENT.

 


7.                                      REPUBLIC’S OBLIGATIONS AND PROCEDURES.

 


7.1.                              PROCESSING OF APPLICATIONS. REPUBLIC SHALL, ON
EACH DAY DURING THE TERM, PROCESS APPLICATIONS AND PROVIDE FINANCIAL PRODUCTS
WITH RESPECT THERETO FOR ALL APPLICATIONS RECEIVED ELECTRONICALLY IN ACCORDANCE
WITH REPUBLIC’S UNDERWRITING CRITERIA IN EFFECT AT THAT TIME (AS THE SAME MAY BE
AMENDED FROM TIME TO TIME BY THE MUTUAL CONSENT OF THE PARTIES) AND IN
ACCORDANCE WITH INDUSTRY STANDARDS; PROVIDED THAT REPUBLIC SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PROCESS (I) MONEY NOW LOAN APPLICATIONS AND
ANY OTHER SIMILAR INSTANT FINANCIAL PRODUCT WITHIN THREE MINUTES OF RECEIPT OF
SUCH APPLICATION FROM JHI AND (II) RAL APPLICATIONS WITHIN TWO HOURS (IF A
CREDIT BUREAU IS EMPLOYED TO EVALUATE THE CREDITWORTHINESS OF A RAL APPLICANT,
THEN WITHIN EIGHT HOURS; IF THERE IS A POSITIVE MATCH TO THE OFFICE OF FOREIGN
ASSETS CONTROL LIST, THEN WITHIN TWELVE HOURS) AFTER HAVING RECEIVED FROM JHI AN
ACKNOWLEDGMENT OF THE DUE FILING OF THE RELATED TAX RETURN, TOGETHER WITH ANY
CORRESPONDING DEBT INDICATOR, AS RECEIVED FROM THE IRS. THE FOREGOING PROCESS
TIMES SHALL, IN EACH CASE, BE MET [*] OF THE TIME (I.E., A [*] SERVICE LEVEL).
NOTWITHSTANDING THE FOREGOING, REPUBLIC SHALL NOT ACCEPT ANY APPLICATIONS AT ANY
TIME IF REPUBLIC (I) RECEIVES NOTIFICATION FROM THE IRS THAT AN ERO IS UNDER
INVESTIGATION, (II) REASONABLY SUSPECTS FRAUDULENT ACTIVITY ORIGINATING THROUGH
AN ERO, OR (III) CONSIDERS LOAN DELINQUENCIES ON RALS ORIGINATING THROUGH AN ERO
TO BE UNACCEPTABLE, IN ITS REASONABLE DISCRETION. REPUBLIC SHALL BE RESPONSIBLE
FOR DECISIONS MADE BY IT TO APPROVE OR DENY LOAN APPLICATIONS, INCLUDING,
WITHOUT LIMITATION, THE PROVISION TO APPLICANTS OF ADVERSE ACTION NOTICES OR
OTHER NOTICES REQUIRED BY APPLICABLE LAW.

 

7

--------------------------------------------------------------------------------


 


7.2.                              DISBURSEMENT/CHECK PRINT AUTHORIZATIONS.
REPUBLIC SHALL PROMPTLY COMMUNICATE DISBURSEMENT AUTHORIZATIONS TO JHI (I)
IMMEDIATELY UPON APPROVAL OF A MONEY NOW LOAN OR RAL OR (II) FOR OTHER FINANCIAL
PRODUCTS UPON RECEIPT OF AND AFTER PROCESSING IRS OR STATE REFUND PRE-NOTE FILES
TO THE EXTENT SUCH PRACTICE DOES NOT VIOLATE ANY APPLICABLE BANK REGULATIONS,
PROVIDED THAT FEDERAL AND STATE FUNDING SHALL BE RELEASED BY REPUBLIC NO LATER
THAN THE EFFECTIVE DATE DESIGNATED BY THE IRS OR APPLICABLE STATE TAXING
AUTHORITY, RESPECTIVELY. REPUBLIC SHALL BE RESPONSIBLE FOR ALL
DISBURSEMENT/CHECK AUTHORIZATIONS ISSUED BY IT, INCLUDING LOSSES INCURRED AS A
RESULT OF ITS ISSUANCE OF DUPLICATE OR MULTIPLE CHECK PRINT AUTHORIZATIONS OR
CHECKS ISSUED BY REPUBLIC IN ERROR OR WITH INFORMATION INCONSISTENT WITH THE
INFORMATION IN THE DISBURSEMENT REQUEST RECEIVED FROM JHI. JHI AGREES TO
COOPERATE WITH REPUBLIC IN THE RECOVERY ALL DUPLICATE CHECKS. ADDITIONALLY, THE
ERO SHALL BE RESPONSIBLE FOR AND INDEMNIFY REPUBLIC FOR ANY LOSSES INCURRED AS A
RESULT OF PRINTING DUPLICATE CHECKS FROM A SINGLE CHECK PRINT AUTHORIZATION;
PROVIDED, HOWEVER, THAT SUCH ERO SHALL HAVE NO INDEMNITY OBLIGATIONS IF THE ERO
COMPLIES WITH THE REQUIREMENTS SET FORTH IN THE PROGRAM GUIDELINES REGARDING
CHECK PRINT AUTHORIZATIONS AND DUPLICATE CHECKS.

 


7.3.                              ESTABLISHMENT OF ACCOUNTS; AVAILABILITY OF
FUNDS.

 


(A)                                  REPUBLIC SHALL ESTABLISH AND MAINTAIN AT
REPUBLIC A SEGREGATED ACCOUNT FOR THE BENEFIT OF REPUBLIC CUSTOMERS (EACH, A
“DEPOSIT ACCOUNT”), WHICH ACCOUNT SHALL CONFORM TO THE REQUIREMENTS OF 12 C.F.R.
330.5 SO AS TO AFFORD SUCH CUSTOMERS FDIC INSURANCE WITH RESPECT TO SUCH DEPOSIT
ACCOUNTS. UPON NOTIFICATION TO JHI THAT A RAL HAS BEEN APPROVED OR THAT AN AR
HAS BEEN FUNDED, REPUBLIC SHALL TRANSFER THE AMOUNT OF THE NET LOAN PROCEEDS OR
NET REFUND, RESPECTIVELY, TO THE DEPOSIT ACCOUNT. ALL DISBURSEMENTS TO REPUBLIC
CUSTOMERS SHALL BE DRAWN ON THE DEPOSIT ACCOUNT AND SHALL BE PAID PROMPTLY UPON
PRESENTMENT. REPUBLIC SHALL MAKE ALL DISBURSEMENTS IN THE MANNER ELECTED BY THE
REPUBLIC CUSTOMER, AS SET FORTH IN THE APPLICATION AND LOAN AGREEMENT. REPUBLIC
SHALL HAVE THE RIGHT TO OFFSET AGAINST THE DEPOSIT ACCOUNT ALL FEES AND CHARGES
AUTHORIZED BY THE REPUBLIC CUSTOMER TO BE PAID TO REPUBLIC, THE ERO OR OTHERWISE
 PURSUANT TO SUCH CUSTOMER’S APPLICATION AND LOAN AGREEMENT FOR A FINANCIAL
PRODUCT IN AN AMOUNT UP TO THE AMOUNT OF THE FINANCIAL PRODUCT.

 


(B)                                 UPON NOTIFICATION TO JHI THAT AN AR HAS BEEN
FUNDED, REPUBLIC SHALL TRANSFER FUNDS VIA ACH FROM THE DEPOSIT ACCOUNT INTO THE
ACCOUNT DESIGNATED FOR RECEIPT THEREOF BY THE REPUBLIC CUSTOMER. IF THE ACH
TRANSFER IS NOT SUCCESSFUL, THEN REPUBLIC SHALL DISBURSE THE REFUND VIA A CHECK
DRAWN ON THE DEPOSIT ACCOUNT AND PRINTED BY THE REPUBLIC CUSTOMER’S ERO OR
MAILED DIRECTLY BY REPUBLIC.

 


(C)                                  REPUBLIC SHALL HAVE SUFFICIENT FUNDS
AVAILABLE AT ALL TIMES TO PAY ALL DISBURSEMENTS AUTHORIZED BY REPUBLIC UNDER THE
PROGRAM.

 


7.4.                              DEDUCTION OF ADDITIONAL CHARGES; TIMING AND
ORDER OF DISBURSEMENTS.

 


(A)                                  REPUBLIC SHALL REMIT PAYMENT TO THE
APPROPRIATE ERO OF ALL FEES AND CHARGES AUTHORIZED BY CUSTOMERS TO BE PAID TO
SUCH ERO (E.G., TAX PREPARATION AND OTHER FEES) UPON FUNDING OF NON-LOAN TYPE
FINANCIAL PRODUCTS AND UPON APPROVAL OF LOAN-TYPE FINANCIAL PRODUCTS. THE
FOREGOING SHALL BE SET FORTH IN GREATER DETAIL IN THE APPLICABLE REPUBLIC
FINANCIAL PRODUCT AGREEMENT BETWEEN SUCH ERO AND REPUBLIC AND IN THE PROGRAM
GUIDELINES.

 

8

--------------------------------------------------------------------------------


 


(B)                                 ALL FINANCIAL PRODUCT DISBURSEMENTS SHALL BE
MADE TO THE CUSTOMER NET OF ALL AUTHORIZED FEES, DEDUCTIONS OR CHARGES. IF
REPUBLIC RECEIVES A STATE TAX REFUND BEFORE THE IRS TAX REFUND, THEN ANY AND ALL
REPUBLIC AND ERO FEES MAY BE DEDUCTED FROM THE STATE REFUND PRIOR TO
DISBURSEMENT TO THE CUSTOMER, UNLESS OTHERWISE PROHIBITED BY LAW. IF AN IRS OR
STATE TAX REFUND DEPOSIT IS RECEIVED IN AN AMOUNT LESS THAN ANTICIPATED, THEN
DISBURSEMENTS WILL BE MADE IN THE FOLLOWING ORDER: FIRST, TO COVER FEES OWED TO
REPUBLIC; SECOND, TO COVER ERO FEES; THIRD, TO PAY ANY OUTSTANDING RAL
OBLIGATIONS THE CUSTOMER MAY HAVE; AND FOURTH, TO PAY THE CUSTOMER DISBURSEMENT.

 


(C)                                  IF THE CUSTOMER’S REFUND RECEIVED FROM THE
IRS EXCEEDS THE TOTAL AMOUNT OWED PURSUANT TO THE RAL, OR IF AFTER A RAL IS
DENIED, THE RETURN IS ACCEPTED BY THE IRS AND A DIRECT DEPOSIT IS MADE TO THE
DEPOSIT ACCOUNT, THEN REPUBLIC SHALL SEND A DISBURSEMENT AUTHORIZATION RECORD IN
THE AMOUNT OF THE EXCESS OR THE DEPOSIT, RESPECTIVELY (AFTER ADJUSTING FOR AND
POSTING FEES), TO JHI. IF THE REFUND IS LESS THAN THE AMOUNT ANTICIPATED, THEN
REPUBLIC SHALL NOTIFY THE ERO AND THE CUSTOMER OF SUCH SHORTFALL, AND DEMAND
PROMPT PAYMENT TO REPUBLIC OF THE OUTSTANDING AMOUNT.

 


7.5.                              ESTABLISHMENT OF FEES AND UNDERWRITING
CRITERIA. THE PRICING, FEES, AND TERMS FOR THE PROGRAM SHALL BE DEVELOPED FOR
EACH TAX SEASON BY REPUBLIC IN CONSULTATION WITH JHI, PROVIDED, HOWEVER, THAT IN
THE EVENT REPUBLIC AND JHI CANNOT AGREE ON THE PRICING AND FEES FOR THE
FINANCIAL PRODUCTS, REPUBLIC’S DECISION WILL CONTROL, SUBJECT TO THE PARAMETERS
SET FORTH IN THIS SECTION. THE UNDERWRITING CRITERIA FOR THE FINANCIAL PRODUCTS
WILL BE DEVELOPED BY REPUBLIC AND MAY BE MODIFIED FROM TIME TO TIME AT
REPUBLIC’S SOLE DISCRETION. THE PRICING, FEES, TERMS AND UNDERWRITING CRITERIA
MUST BE COMMERCIALLY REASONABLE, SUBSTANTIALLY SIMILAR TO THE PRICING, FEES AND
TERMS OF FINANCIAL PRODUCT PROGRAMS OFFERED IN OTHER JACKSON HEWITT TAX SERVICE
OFFICES, AND WITHIN REGULATORY GUIDELINES, BASED ON THE BEST INFORMATION
AVAILABLE THAT TAX SEASON, INCLUDING IRS PRIOR-YEAR FUNDING TRENDS, COMPETITIVE
PRODUCT OFFERINGS AND CUSTOMER AND ERO BEHAVIOR. REPUBLIC ACKNOWLEDGES THAT
JACKSON HEWITT TAX SERVICE OPERATES THROUGH MULTIPLE LOCATIONS AND NOT ALL OF
WHICH ARE SUBJECT TO THE TERMS OF THIS AGREEMENT. TOWARD THAT END,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, REPUBLIC AGREES THAT IT WILL
ACCOMMODATE COMMERCIALLY REASONABLE REQUESTS OF JHI WITH RESPECT TO THE PROGRAM
TO ENSURE THAT JHI’S PROGRAMS ARE NOT INCONSISTENT AND IMPRACTICAL OR UNDULY
BURDENSOME. REPUBLIC ALONE SHALL BE RESPONSIBLE FOR ALL EXPENSES ASSOCIATED WITH
ACCOMMODATING ANY REQUESTS AGREED TO AS OF THE DATE OF THIS AGREEMENT, AND IF
REPUBLIC AGREES TO ACCOMMODATE A REQUEST THAT HAS NOT BEEN AGREED UPON BY THE
PARTIES AS OF THE DATE OF THIS AGREEMENT, THE PARTIES WILL MUTUALLY AGREE TO THE
ALLOCATION OF COST OF THE REQUEST. THE PRICING, FEES AND TERMS SHALL BE SET
FORTH IN WRITING AND AGREED TO BY THE PARTIES NO LATER THAN NOVEMBER 1ST
PRECEDING EACH TAX SEASON DURING THE TERM. THE UNDERWRITING CRITERIA WILL BE SET
BY REPUBLIC NO LATER THAN NOVEMBER 30TH PRECEDING EACH TAX SEASON DURING THE
TERM.

 

9

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


7.6.                              DEVELOPMENT OF FORMS/MATERIALS. REPUBLIC SHALL
DEVELOP REASONABLE PROGRAM GUIDELINES FOR THE OFFERING, MARKETING, RECEIPT AND
PROCESSING OF APPLICATIONS, THE MAKING OF LOANS AND THE DELIVERY OF FINANCIAL
PRODUCT PROCEEDS (“PROGRAM GUIDELINES”) AND SHALL CREATE AND DISTRIBUTE TO JHI
FOR ITS PRIOR REVIEW FORMS TO BE USED BY PARTICIPATING EROS OF EACH OF THE
FOLLOWING: THE APPLICATION, LOAN AGREEMENT, DISCLOSURE STATEMENT, AND
DISBURSEMENT CHECKS. FOR THE AVOIDANCE OF DOUBT, THE TERM “PROGRAM GUIDELINES”
SHALL NOT INCLUDE GUIDELINES OR OTHER MATERIALS THAT ARE DEVELOPED BY JHI,
INCLUDING, WITHOUT LIMITATION, MATERIALS THAT ARE DEVELOPED BY JHI AND REVIEWED
BY REPUBLIC PURSUANT TO SECTION 11.1 HEREOF OR OTHERWISE. REPUBLIC MAY CREATE
SOLICITATION, MARKETING AND PROMOTIONAL MATERIALS RELATING TO THE PROGRAM, EACH
OF WHICH SHALL BE SUBJECT TO JHI’S PRIOR REVIEW. REPUBLIC SHALL PROVIDE SUCH
ASSISTANCE AS JHI REASONABLY MAY REQUEST IN CONNECTION WITH THE PREPARATION AND
DISSEMINATION TO CUSTOMERS OF STATE DISCLOSURE DOCUMENTS. REPUBLIC COVENANTS AND
AGREES THAT THE PROGRAM GUIDELINES AND ALL DOCUMENTS AND MATERIALS PROVIDED BY
IT HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE APPLICATION, LOAN AGREEMENTS,
DISCLOSURE STATEMENTS, DISBURSEMENT CHECKS, SOLICITATION MATERIALS AND MARKETING
AND PROMOTIONAL MATERIALS) SHALL COMPLY WITH APPLICABLE LAW.

 


7.7.                              SCREENING. [*]  REPUBLIC SHALL PROVIDE TO JHI
THE TEXT OF ANY DISCLOSURES REQUIRED BY APPLICABLE LAW TO BE PROVIDED TO
CUSTOMERS. THE RESULTS OF SUCH SCREENING PROCESS SHALL BE SET FORTH IN AN
ELECTRONIC FILE AND SHALL BE PRESENTED IN SUCH FORM AS JHI SHALL REASONABLY
DETERMINE. RESPONSIBILITY FOR THE COST OF ACTIVITIES UNDERTAKEN PURSUANT TO THIS
SECTION 7.8 SHALL BE DETERMINED BY THE MUTUAL AGREEMENT OF THE PARTIES.

 


7.8.                              CHECK STOCK. REPUBLIC SHALL PROVIDE AND
DISTRIBUTE TO EACH PARTICIPATING ERO AN ADEQUATE SUPPLY OF CONSECUTIVELY
NUMBERED CHECKS UPON WHICH THEY MAY AFFIX A FACSIMILE SIGNATURE OF AN AUTHORIZED
REPUBLIC SIGNATORY AS PROVIDED BY REPUBLIC, AND SHALL PROMPTLY REPLENISH SUCH
STOCK UPON THE ERO’S REQUEST AT NO CHARGE, UNLESS THE ERO REQUESTS OVERNIGHT
DELIVERY (IN WHICH CASE THE ERO SHALL PAY FOR SUCH DELIVERY).

 


7.9.                              REPORTS. REPUBLIC SHALL PROVIDE WEEKLY REPORTS
TO JHI DESCRIBING ALL ACH TRANSMISSIONS FROM THE IRS TO REPUBLIC AND ALL PAID
ITEMS, AND COVERING SUCH OTHER MATTERS AND IN SUCH FORM AS JHI REASONABLY MAY
REQUEST. REPUBLIC COVENANTS AND AGREES THAT EACH SUCH REPORT WILL BE TRUE,
CORRECT AND COMPLETE IN ALL RESPECTS AND ALL SUCH REPORTS SHALL BE AVAILABLE TO
JHI ON A SECURE WEBSITE ON A REAL-TIME BASIS.

 


7.10.                        APPLICABLE LAW. WITHOUT LIMITING OR CONDITIONING
THE OBLIGATIONS OF JHI AND THE EROS TO COMPLY WITH APPLICABLE LAW, REPUBLIC
SHALL CONSIDER REASONABLE STEPS PROPOSED BY JHI TO ADDRESS CONCERNS RAISED BY
JHI WITH RESPECT TO THE OPERATION OF THE PROGRAM AND THE FACILITATION OF
FINANCIAL PRODUCTS AS IT RELATES TO JHI AND EROS BEING IN COMPLIANCE WITH
APPLICABLE LAW OR POTENTIAL VIOLATIONS OF APPLICABLE LAW.

 


7.11.                        ADDITIONAL PRODUCTS. UPON TERMS TO BE AGREED BY THE
PARTIES, REPUBLIC SHALL FACILITATE THE OFFERING OF SUCH ADDITIONAL PRODUCTS AS
JHI AND REPUBLIC MAY DEVELOP. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IF REPUBLIC DOES NOT OFFER ANY PARTICIPATING ERO ALL FINANCIAL
PRODUCT(S) BEING FACILITATED BY EROS THAT ARE NOT UNDER THE PROGRAM, THEN JHI
MAY MAKE ALTERNATIVE ARRANGEMENTS TO PROVIDE FOR SUCH PRODUCT(S) TO BE
FACILITATED BY SUCH ERO THROUGH AN ALTERNATIVE FINANCIAL PRODUCT PROVIDER.

 

10

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 


7.12.                        LOAN DENIAL NOTICE. REPUBLIC SHALL SEND A PROPER
LOAN DENIAL NOTICE UNDER THE EQUAL CREDIT OPPORTUNITY ACT, REGULATION B AND
OTHER APPLICABLE LAWS TO EACH APPLICANT WHOSE LOAN REQUEST WAS DECLINED BY
REPUBLIC.

 

7.14                           ERO Designations. Republic agrees that it will
offer and provide Financial Products to Customers of the EROs designated by JHI
pursuant to Section 2.2 hereof in accordance with the terms and conditions of
this Agreement.

 

7.15                           Fraud Detection. Republic shall cooperate with
JHI in developing and implementing procedures to detect Fraudulent Activity in
the Program. Republic shall immediately inform JHI when it suspects Fraudulent
Activity originating through an ERO and JHI shall inform Republic of the actions
it takes in response to such notification. Furthermore, JHI agrees to take
additional action as requested by Republic in reference to any participating
ERO’s Fraudulent Activity, to the extent commercially reasonable. As used
herein, “Fraudulent Activity” means [*].

 


8.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS.


 


8.1.                              JHI REPRESENTS AND WARRANTS TO REPUBLIC THAT
JHI IS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION AND IS DULY QUALIFIED TO TRANSACT BUSINESS IN EACH JURISDICTION IN
WHICH THE OPERATION OF ITS BUSINESS OR THE OWNERSHIP OF ITS PROPERTIES REQUIRES
SUCH QUALIFICATION (EXCEPT WHERE THE FAILURE TO SO QUALIFY WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON ITS BUSINESS). REPUBLIC REPRESENTS AND WARRANTS TO
JHI THAT REPUBLIC IS A KENTUCKY STATE CHARTERED BANK IN GOOD STANDING UNDER THE
LAWS OF ITS JURISDICTION OF INCORPORATION AND IS DULY QUALIFIED BY KENTUCKY
AND THE FEDERAL DEPOSIT INSURANCE CORPORATION TO TRANSACT BUSINESS IN EACH
JURISDICTION IN WHICH THE OPERATION OF ITS BUSINESS OR THE OWNERSHIP OF ITS
PROPERTIES REQUIRES SUCH QUALIFICATION (EXCEPT WHERE THE FAILURE TO SO QUALIFY
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS). EACH PARTY REPRESENTS
AND WARRANTS TO THE OTHER THAT (I) ITS EXECUTION AND DELIVERY OF THIS AGREEMENT
DOES NOT AND WILL NOT VIOLATE ITS CERTIFICATE OF INCORPORATION OR CHARTER OR
BREACH OR CONSTITUTE A DEFAULT UNDER ANY AGREEMENT OR ARRANGEMENT TO WHICH IT IS
A PARTY; (II) IT HAS THE LEGAL RIGHT TO ENTER INTO AND PERFORM ITS OBLIGATIONS
HEREUNDER; (III) ITS EXECUTION AND DELIVERY HEREOF HAS BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON ITS PART AND THIS AGREEMENT CONSTITUTES ITS
LEGAL AND BINDING AGREEMENT, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS; AND (IV) ITS MARKS (AS DEFINED BELOW) DO NOT INFRINGE UPON THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

 


8.2.                              REPUBLIC COVENANTS TO AND AGREES WITH JHI THAT
IT SHALL COMPLY WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS IN CONNECTION
WITH THE OFFER AND SALE OF FINANCIAL PRODUCTS AND THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING, REPUBLIC
COVENANTS AND AGREES THAT ITS EVALUATION AND PROCESSING OF APPLICATIONS, ITS
PROVISION AND DOCUMENTATION OF LOANS, THE FEES CHARGED BY IT FOR SUCH LOANS AND
ITS ACTIVITIES INVOLVING THE COLLECTION OF OUTSTANDING RALS SHALL COMPLY WITH
ALL APPLICABLE STATE AND FEDERAL LAWS, RULES AND REGULATIONS, INCLUDING, WITHOUT
LIMITATION, THE TRUTH-IN-LENDING ACT (15 U.S.C. SEC 1601-1667), THE EQUAL CREDIT
OPPORTUNITY ACT (15 U.S.C. SEC. 1691-1691F), THE ELECTRONIC FUND TRANSFER ACT
(15 U.S.C. 1693, ET SEQ.) AND OTHER APPLICABLE PROVISIONS OF THE CONSUMER CREDIT
PROTECTION ACT (15 U.S.C SEC. 1601).

 

11

--------------------------------------------------------------------------------


 


8.3.                              EACH PARTY FURTHER COVENANTS TO AND AGREES
WITH THE OTHER THAT IT SHALL FULFILL ITS OBLIGATIONS HEREUNDER IN A DILIGENT AND
TIMELY FASHION, CONSISTENT WITH THE BEST PRACTICES IN THE INDUSTRY; THAT ALL
HARDWARE, SOFTWARE, PROCESSES AND PROCEDURES EACH PARTY USES IN PROVIDING THE
SERVICES HEREUNDER ARE OWNED OR PROPERLY LICENSED TO SUCH PARTY AND WILL NOT
VIOLATE THE TRADEMARK OR COPYRIGHT RIGHTS, RIGHT OF PUBLICITY OR PRIVACY OF, OR
CONSTITUTE LIBEL OR SLANDER AGAINST, OR INVOLVE PLAGIARISM OR VIOLATE ANY OTHER
RIGHTS OF, ANY PERSON OR ENTITY AND THAT SUCH PARTY’S USE OF THEM WILL COMPLY
WITH ALL APPLICABLE LAWS; THAT ALL PROCESSING SYSTEMS, SOFTWARE AND HARDWARE,
AND POLICIES OR PROCEDURES USED BY EACH PARTY AND ALL RULES AND PROTOCOLS
COVERING SUCH PARTY’S EMPLOYEES, AGENTS AND INDEPENDENT CONTRACTORS PROVIDING
SERVICES HEREUNDER, CONTAIN PROTECTIONS AND SECURITY ENHANCEMENTS, CONSISTENT
WITH INDUSTRY STANDARDS, AND PROVIDE SAFEGUARDS AND SYSTEM PROTECTIONS,
CONSISTENT WITH INDUSTRY STANDARDS, TO PREVENT HACKING, VIRUSES, SECURITY
BREACHES, LOSS OF DATA, ANY BREACH OF THE GRAMM-LEACH-BLILEY ACT AND APPLICABLE
REGULATIONS PROMULGATED THEREUNDER, ANY BREACH OF THE CONFIDENTIALITY PROVISIONS
HEREOF, IDENTITY THEFT AND FRAUD AGAINST JHI AND CUSTOMERS EFFECTING
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


8.4                                 JHI COVENANTS TO AND AGREES WITH REPUBLIC
THAT IT SHALL COMPLY WITH ALL APPLICABLE PROGRAM GUIDELINES AND APPLICABLE LAW
IN CONNECTION WITH THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT. JHI SHALL COMPLY IN ALL MATERIAL RESPECTS, AND SHALL INSTRUCT EROS TO
COMPLY, WITH ALL PROGRAM GUIDELINES PROVIDED BY REPUBLIC IN ADVANCE OF EACH TAX
SEASON AND APPLICABLE LAW CONCERNING THE PREPARATION AND PROCESSING OF
APPLICATIONS.

 

8.5                                 JHI agrees that each participating ERO must
have an Electronic Filer’s Identification Number (“EFIN”).

 


9.                                      TERM AND TERMINATION.

 


9.1.                              TERM. THIS AGREEMENT SHALL BE EFFECTIVE UPON
ITS EXECUTION AND APPLICABLE TO THE PROGRAM FOR TAX SEASONS 2008, 2009 AND 2010
AND ALL RELATED PERIODS. THIS AGREEMENT SHALL TERMINATE AND EXPIRE ON OCTOBER
31, 2010, UNLESS EXTENDED BY WRITTEN AGREEMENT OF THE PARTIES (THE “TERM”).

 


9.2.                              TERMINATION BY EITHER PARTY. EITHER PARTY MAY
AT ITS OPTION TERMINATE THIS AGREEMENT UPON TWENTY (20) DAYS’ PRIOR WRITTEN
NOTICE IF (I) THE OTHER PARTY HAS MATERIALLY BREACHED ANY OF THE TERMS HEREOF
AND HAS FAILED TO CURE SUCH BREACH WITHIN SUCH TWENTY DAY TIME PERIOD; (II) THE
CONTINUED OPERATION OF THE PROGRAM OR THE ELECTRONIC FILING PROGRAM IS NO LONGER
COMMERCIALLY FEASIBLE OR PRACTICAL, OR NO LONGER PROVIDES THE SAME OPPORTUNITY,
TO THE TERMINATING PARTY DUE TO LEGAL, LEGISLATIVE OR REGULATORY DETERMINATIONS,
ENACTMENTS OR INTERPRETATIONS OR SIGNIFICANT EXTERNAL EVENTS OR OCCURRENCES
BEYOND THE CONTROL OF THE TERMINATING PARTY; PROVIDED, HOWEVER, THAT IN THE CASE
OF CLAUSE (II), THE PARTIES SHALL FIRST MUTUALLY ENDEAVOR IN GOOD FAITH TO
MODIFY THE PROGRAM IN A MANNER RESOLVING THE PROBLEMS CAUSED BY LEGAL,
LEGISLATIVE OR REGULATORY OR EXTERNAL EVENTS OR OCCURRENCES; OR (III)
IMMEDIATELY UPON RECEIPT OF WRITTEN NOTICE OF TERMINATION OF THE TECHNOLOGY
SERVICES AGREEMENT; PROVIDED HOWEVER IF IT IS ULTIMATELY DETERMINED THAT THE
TECHNOLOGY SERVICES AGREEMENT WAS WRONGFULLY TERMINATED, THEN SUCH PARTY SHALL
BE LIABLE FOR WRONGFUL TERMINATION UNDER THIS AGREEMENT. IN ADDITION, EITHER
PARTY MAY TERMINATE THIS AGREEMENT IMMEDIATELY UPON NOTICE TO THE OTHER PARTY,
UPON (X) THE FILING BY OR AGAINST THE OTHER PARTY OF ANY PETITION IN BANKRUPTCY
OR FOR REORGANIZATION OR DEBT CONSOLIDATION UNDER THE FEDERAL BANKRUPTCY LAWS OR
UNDER COMPARABLE LAW; (Y) THE OTHER PARTY’S MAKING OF AN ASSIGNMENT OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS FOR THE BENEFIT OF CREDITORS; OR (Z) APPLICATION
OF THE OTHER PARTY FOR THE APPOINTMENT OF A RECEIVER OR TRUSTEE OF ITS ASSETS.

 

12

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

9.3.                              Termination by JHI. JHI may terminate this
Agreement immediately after a good faith discussion as to alternatives if
Republic’s processing systems are not available for any reason (including any
Force Majeure Event, as defined in Section 14.2) for two (2) consecutive days or
more during any Tax Season, or for 30 consecutive days or more during any other
time.

 

9.4.                              Termination by Republic. [*].

 

9.5.                              Continuation of Program. In the event of a
termination of the Program under this Agreement during a Tax Season, both
parties shall continue to provide the Program through the end of such Tax
Season, unless otherwise agreed in writing by the parties or prohibited by law
or regulation, and all the relevant provisions of and obligations under this
Agreement and the Technology Services Agreement shall survive until such
obligations have been completed including any payment obligations for such Tax
Season. In addition, either party may elect to discontinue providing the Program
during a Tax Season if the termination is due to an event with respect to the
other party described in the last sentence of Section 9.2 occurs or an event
with respect to Republic described in the last sentence of Section 9.4 occurs.

 

10.                               Ownership of Loans.

 

The parties agree that Republic will be the sole owner of the Financial Products
loans made under the Program. In addition, Republic shall have the authority to
transfer or assign such loans at any time, provided that Republic shall continue
to be liable for any violation of law of such transferee or assignee. Without
limiting the foregoing, (i) any such transfer or assignment (a) shall comply
with all Applicable Laws, rules and regulations, and (b) shall not cause
Republic to breach any of its representations or obligations hereunder, and
(ii) the transferee or assignee shall (a) represent, warrant and covenant to
comply with all Applicable Laws, rules and regulations in the servicing and
collection of such loans, (b) agree to provide customer service at a level at
least as high as that offered by Republic and (c) demonstrate to Republic’s
reasonable satisfaction the ability to comply with such representations,
warranties and covenants.

 

11.                               Marketing and Other Materials.

 

11.1.                       Review. Each party shall have the right to review
and approve all marketing materials used to promote the Program (in all events
such review to be completed within [*] of receipt thereof) and approval shall
not be unreasonably withheld. The parties agree to negotiate in good faith to
resolve any differences and to agree upon mutually agreeable alternative
language within two (2) Business Days after either party notifies the other of
its disapproval. Republic shall review such materials for compliance with
Applicable Laws specifically relating to the offering of Financial Products
(e.g., compliance with Regulation Z) and JHI may rely on such review; provided,
however, that JHI agrees to indemnify Republic for any damages incurred by
Republic due to JHI’s failure to adopt any revisions required by Republic for
such materials to comply with Applicable Laws specifically relating to the
offering of Financial Products. For the avoidance of doubt, Republic may, but
shall have no responsibility to, review such materials for compliance with
Applicable Laws relating to the offering of goods and services generally,
including, without limitation, federal and state laws regulating misleading,
unfair or deceptive statements, acts or practices or unfair competition. JHI
shall be responsible for the compliance of such materials with all other
Applicable Laws, including, without limitation, the Applicable Laws described in
the preceding sentence, and Republic may rely on JHI’s review.

 

13

--------------------------------------------------------------------------------


 

11.2.                       License. During the Term and subject to the terms
and conditions of this Agreement, each party grants to the other a
non-exclusive, non-assignable right and license to use, reproduce and display
its names, trademarks, service marks, trade names, service names or logos
(“Marks”), solely in connection with the marketing, making and processing of
Financial Products to Customers in connection with the Program. Neither party
shall adopt or use, or seek to register, without the other party’s prior written
consent, any variation of such other party’s Marks, or any mark similar thereto
or likely to be confused therewith. Any and all goodwill arising from either
party’s use of the Marks of the other party shall inure solely to the benefit of
such other party, and neither during nor after the termination or expiration of
this Agreement shall either party assert any claim to the other party’s Marks or
associated goodwill. Neither party shall use the Marks of the other party for
any purpose except those specifically set forth herein. All rights in and to the
Marks of a party which are not specifically granted to the other party herein
shall remain with such party

 

12.                               Confidential Information.

 

12.1.                       Confidentiality Rights of the Parties. The parties
hereto understand that implementation and operation of the Program involves the
use of certain systems, computer programs, marketing, product development, risk
management, strategy data and other information, including business information
and trade secrets (“Proprietary Information”), that are proprietary to the
respective parties. Each party shall safeguard all Proprietary Information made
available to it by the other party, taking reasonable precautions to withhold
the same from disclosure to the same extent that it would take to safeguard its
own confidential information and data. Such Proprietary Information shall not
include information which is (i) shown to have been known by the receiving party
prior to disclosure to it by the other party, (ii) generally known to others
engaged in the same trade or business as the furnishing party, (iii) available
to the public through no act or omission by the receiving party or its
representatives or professional advisors, or (iv) which is rightfully obtained
by the receiving party from third parties (other than professional advisors or
other representatives) without restriction of confidentiality. In addition to
the foregoing, Republic specifically agrees not to make copies of or to disclose
to any other person or firm, other than to employees of Republic who need-to
know such information in order to perform Republic’s obligations under this
Agreement and who have agreed to be bound by this Article 12, any Proprietary
Information (including, without limitation, the names of EROs or Customers or
any other identifying information obtained through its relationship with JHI as
set forth in this Agreement) for any purpose other than performing its
obligations hereunder. The foregoing sentence shall not preclude Republic from
using its own records of loans which were declined under the Program as
reference material in the event any Customer whose Application was declined
subsequently applies directly to Republic for a loan. Upon the termination or
expiration of this Agreement or the earlier written request of the furnishing
party, the parties will return to any furnishing party all Proprietary
Information received in connection with this Agreement and certify in writing to
such furnishing party that such receiving party has not retained any copies of
such Proprietary Information.

 

12.2.                       Privacy. No party shall make any unauthorized
disclosure of or use any personal information of individual consumers which it
receives from the other party or on the other party’s behalf other than to carry
out the purposes for which such information is received, and each party shall
comply, to the extent applicable, with the requirements of the implementing
regulations of Title V of the Gramm-Leach Bliley Act of 1999, specifically
including, 16 Code of Federal Regulations, Chapter I, Subchapter C, Part 313.11
and 313.13. JHI and Republic shall each adopt and maintain a comprehensive
privacy policy with respect to its handling of the personal information of
individual Customers submitted by such Customers to JHI (through the EROs) and
to Republic. JHI’s and Republic’s privacy policy shall be available on their
respective Internet web sites and each shall comply with the provisions of their
respective privacy policies.

 

14

--------------------------------------------------------------------------------


 

[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

13.                               Indemnification.

 

13.1.                       Indemnification by JHI. JHI shall indemnify, defend
and hold harmless Republic, its affiliates and their respective officers,
directors and employees from and against any and all expenses and costs
(including reasonable attorney’s fees and court costs) or liabilities (including
amounts paid in settlement) incurred by Republic in connection with any third
party claim, dispute, controversy or litigation (individually a “claim”) arising
out of or resulting from (i) JHI’s violation of Applicable Law (except when such
violation is directly caused by JHI’s compliance with Program Guidelines);
(ii) any material breach by JHI of any representation, warranty, covenant or
agreement hereunder or (iii) the negligence or willful misconduct of JHI in
connection with the performance by it of its obligations under this Agreement.
[*]. JHI agrees to cooperate with all reasonable requests from Republic for
information and documents necessary to investigate any Fraudulent Activity.

 

13.2.                       Indemnification by Republic. Republic shall
indemnify, defend and hold harmless JHI, its affiliates, and their respective
officers, directors, employees and agents, from and against any and all expenses
and costs (including reasonable attorney’s fees and court costs), or liabilities
(including amounts paid in settlement) incurred by any of them in connection
with any third party claim, dispute, controversy or litigation (individually, a
“claim”) arising out of or resulting from (i) the Program Guidelines; (ii) the
administration, offer and sale of Financial Products pursuant to the Republic
Financial Product Agreement and the Program Guidelines hereunder; (iii) any
violation or alleged violation of Applicable Law (including, without limitation,
the Federal Truth in Lending Act or any regulation of the Federal Reserve Board
or other applicable federal or state banking or consumer finance laws or
regulations) by Republic, the Financial Products offered by Republic or the
Program Guidelines, (iv) the use of the names, trademarks, service marks, trade
names, service names, and logos of Republic in any materials produced hereunder
and approved by Republic in connection with the Program; (v) any material breach
by Republic of any representation, warranty, covenant or agreement hereunder; or
(vi) the negligence or willful misconduct of Republic in connection with the
performance by it of its obligations under this Agreement.

 

13.3.                       Procedures. The indemnitee shall promptly notify the
indemnitor in writing of any claim that may be the subject of indemnification
under this Article 13, and shall promptly tender to the indemnitor sole control
of the defense and any settlement thereof; provided, however, that the failure
of an indemnitee to so notify the indemnitor shall not relieve the indemnitor of
its indemnification obligations hereunder to the extent that such failure does
not actually prejudice the indemnitor with respect to such claim; and provided,
further that the indemnitor shall not compromise or settle any claim or action
without the prior approval of the indemnitee. The indemnitee shall have the
right (but not the obligation) to defend such action or proceeding by retaining
attorneys of its own selection to represent it at the indemnitor’s reasonable
expense; provided that the indemnitor shall in all events have the right to
participate in such defense; and provided further that the indemnitee shall not
compromise or settle any such claim or action without the prior approval of the
indemnitor.

 

15

--------------------------------------------------------------------------------


 

14.                               Limitation of Liability.

 

14.1.                       Consequential Damages. No party will be liable to
the other party for incidental, special, indirect or consequential damage, or
loss of profits, income, use or other benefits, arising out of or in connection
with the performance of its obligations under this Agreement or any failure of
such performance; unless such damage or loss is subject to the indemnification
provisions of this Agreement or arises from that party’s gross negligence or
willful misconduct.

 

14.2.                       Force Majeure. Notwithstanding any other provision
herein to the contrary, either party shall be excused from performance hereunder
for failure to perform any of the obligations if (i) such failure to
perform occurs by reason of any of the following events (“Force Majeure
Events”): act of God, fire, flood, storm, earthquake, tidal wave, communications
failure, sabotage, war, military operation, terrorist attack, national
emergency, mechanical or electrical breakdown, general failure of the postal or
banking system, civil commotion, strikes, or the order, requisition, request or
recommendation of any governmental agency or acting governmental authority, or
either party’s compliance therewith or government proration, regulation, or
priority, or any other similar cause beyond either party’s reasonable control
and (ii) such Force Majeure Event is beyond such party’s reasonable control. The
party excused from performance shall be excused from performance (i) only after
notice from the party whose performance is impaired, (ii) only during the
continuance of the Force Majeure Event and (iii) only for so long as such party
continues to take reasonable steps to mitigate the effect of the Force Majeure
Event and to substantially perform despite the occurrence of the Force Majeure
Event. The party whose performance is not impaired may terminate this Agreement
by giving notice to the other party after two (2) consecutive days’ failure of
performance during any Tax Season or upon thirty (30) consecutive days’ failure
of performance at any other time, effective immediately upon written notice to
such party.

 

15.                               Commitment to Negotiation; Mediation and
Arbitration of Disputes.

 

15.1.                       Negotiation. Except with respect to either party’s
wrongful use of the Marks of the other party for which the aggrieved party
may seek injunctive or such other relief as such aggrieved party may deem
appropriate, or litigation brought against JHI by third parties, neither party
shall institute any proceeding in any court or administrative agency or any
arbitration to resolve a dispute between the parties before that party has
sought to resolve the dispute through direct negotiation with the other party.
If the dispute is not resolved within three weeks after a demand for direct
negotiation, the parties shall then attempt to resolve the dispute through
mediation and/or arbitration as provided in this Article 15.

 

16

--------------------------------------------------------------------------------


 

15.2.                       Scope of Arbitration. Except for either party’s
wrongful use of the Marks for which the aggrieved party may seek injunctive or
such other relief as such aggrieved party may deem appropriate, or litigation
brought against JHI by third parties, all controversies, disputes or claims
between JHI and Republic (and any owners, guarantors, affiliates and employees
of Republic, if applicable, but in no event shall any of such owners,
guarantors, affiliates and employees be deemed third-party beneficiaries of this
Agreement), arising out of or related to: (i) this Agreement or any other
related agreement between JHI and Republic, or any provision of any such
agreements; (ii) the relationship of the parties; (iii) the validity of this
Agreement or any other related agreement between JHI and Republic or any
provision of any such agreements; or (iv) any problem arising from the
undertakings hereunder, will be submitted for mediation, as set forth below in
Section 15.3 and, in the event mediation is not demanded by a party or does not
result in a resolution of the dispute, for binding arbitration in accordance
with the rules of the American Arbitration Association on demand of either
party. Republic agrees to cause its owners, guarantors, affiliates and employees
of Republic reasonably likely to be involved in such controversies, disputes and
claims to agree to be bound by the provisions of Sections 15.2, 15.3, 15.4, 15.5
and 15.6 hereof.

 

Such arbitration proceeding will be conducted at a mutually agreeable location
and will be heard by a panel of three arbitrators in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association,
provided that the Federal Rules of Evidence shall be applicable to the
arbitration hearing and any evidence obtained for or presented at the hearing
and that the arbitrators shall be attorneys familiar with the Federal Rules of
Evidence. All other matters relating to arbitration will be governed by the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.) and not by any state arbitration
law.

 

The decision and award of the arbitrators will be binding and conclusive upon
both JHI and Republic, and enforceable in any court of competent jurisdiction.
The arbitrators have the right, in their discretion, to award or include in the
award any lawfully appropriate relief (including, punitive damages) and to
assess costs or expenses to one or both parties and may award attorneys’ fees
and legal costs to the prevailing party as part of such award, provided that the
arbitrator will not have the right to declare any Mark generic or otherwise
invalid.

 

JHI and Republic agree to be bound by the provisions of any limitation on the
period of time in which claims must be brought under Applicable Law or this
Agreement, whichever expires earlier. JHI and Republic further agree that, in
connection with any such arbitration proceeding, each must submit or file any
claim which would constitute a compulsory counterclaim (as defined by Rule 13 of
the Federal Rules of Civil Procedure) within the same proceeding as the claim to
which it relates. Any such claim which is not submitted or filed as described
above will be forever barred.

 

Each party agrees that arbitration will be conducted on an individual, not a
class-wide, basis, and that an arbitration proceeding between JHI and Republic
may not be consolidated with any other arbitration proceeding between JHI and
any other person, corporation, limited liability company or partnership,
provided that JHI or Republic may consolidate any arbitration proceeding
commenced under this Section 15.2 with any arbitration proceeding commenced by
JHI, JHTSL or Republic under any other agreement executed in connection
herewith, including, without limitation, the Technology Services Agreement.

 

Notwithstanding anything to the contrary contained in this Section, JHI and
Republic shall each have the right in a proper case to obtain temporary
restraining orders and temporary or preliminary injunctive relief from a court
of competent jurisdiction; provided, however, that JHI or Republic must
contemporaneously submit the dispute for arbitration on the merits as provided
herein and the submission to the court shall not waive the right to arbitration.

 

17

--------------------------------------------------------------------------------


 

15.3.                       Mediation. If a dispute is not resolved by direct
negotiation, as provided hereinabove, either party may demand mediation. In the
event mediation is demanded, it shall take place with a mediator to be agreed
upon by the parties. In the event the parties are unable to agree upon a
mediator, one will be appointed by the AAA. The mediation will take place at a
mutually agreeable location. A demand for mediation will not preclude a party
from filing a demand for arbitration, but the parties will agree to a stay of
any arbitration proceedings for a period of a minimum of three months from the
date mediation is demanded to permit the mediation to take place.

 

15.4.                       Governing Law. All matters relating to arbitration
will be governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). Except
to the extent governed by the Federal Arbitration Act, the United States
Trademark Act of 1946 (Lanham Act, 15 U.S.C. §§1051 et seq.), or other federal
law, this Agreement and all claims arising from the relationship between JHI and
Republic will be governed by the laws of the state of New York without regard to
its conflict of laws principles.

 

15.5.                       Consent to Jurisdiction. Each party agrees that the
other party may institute any action against it (which is not required to be
arbitrated hereunder) and any action to confirm or to enforce an arbitration
award hereunder in any state or federal court of competent jurisdiction and
irrevocably submits to the jurisdiction of such courts and waives any objection
it may have to either the jurisdiction of or venue in such courts.

 

15.6.                       Waiver of Jury Trial. JHI and Republic irrevocably
waive trial by jury in any action, proceeding or counterclaim, whether at law or
in equity, brought by either of them against the other party.

 

16.                               No Joint Venture.

 

This Agreement or any acts pursuant hereto shall not constitute a joint venture
or create a partnership, agency or employment relationship between the parties.
Except as expressly provided in this Agreement, no party shall have, or hold
itself out as having, any right, power or authority to act or create any
obligation, express or implied, on behalf of the other.

 

17.                               Audit Rights.

 

17.1.                       During the Term and for a period of one year
thereafter, Republic shall (a) maintain reasonably adequate books and records
with respect to any fees or compensation to be provided to JHI hereunder and
otherwise with respect to its obligations hereunder; (b) upon reasonable written
request, provide access to such books and records to JHI and its authorized
agents (including, but not limited to, its auditors); and (c) cooperate with,
and provide to, JHI and such agents such assistance as they reasonably
may require. JHI shall pay for the expenses associated with the conduct of such
audit, provided that if such audit reveals an underpayment by Republic of more
than five percent (5%) of any amount due hereunder, then Republic shall,
promptly upon JHI’s request, tender the amount of such underpayment to JHI and
reimburse JHI for such audit expenses.

 

18

--------------------------------------------------------------------------------


 

17.2.                       During the Term and for a period of one year
thereafter, JHI and all EROs shall (a) maintain reasonably adequate books and
records with respect to the Program pursuant to Section 2.2(c) hereof, including
without limitation information regarding EROs and ERO locations, and otherwise
with respect to its obligations hereunder; (b) upon reasonable written request,
provide access to such books and records to Republic and its authorized agents
(including, but not limited to, its auditors); and (c) cooperate with, and
provide to, Republic and such agents such assistance as they reasonably
may require. Republic shall pay for the expenses associated with the conduct of
such audit, provided that if such audit reveals an inaccurate calculation of
Customers of more than five percent (5%) for any Tax Season, then JHI shall,
promptly upon Republic’s request, reimburse Republic for such audit expenses. In
addition, JHI acknowledge and agree that JHI and the EROs shall be subject to
audit and review by Republic and the banking agencies having jurisdiction over
Republic to the extent provided by law.

 

17.3                          JHI agrees that Republic may audit all
participating EROs, during and after Tax Season, for the purposes of maintaining
compliance with the Program Guidelines. Any such audits shall be conducted
during the ERO’s regular business hours upon reasonable notice.

 

18.                               Survival.

 

Upon the expiration or termination of this Agreement in accordance with the
provisions of Article 9, no party shall remain liable to the other, except with
respect to Articles 4 (to the extent JHI’s right to receive payment has
accrued), 6.5(a), 12.1, 12.2, 13.1, 13.2, 13.3, 14.1, 14.2, and Articles 15, 17,
this Article 18, and Article 19, all of which shall survive the expiration and
termination hereof. Further, no party shall remain liable to the other beyond
two (2) years after the termination of this Agreement with respect to Articles
13.1, 13.2 or 13.3.

 

19.                               Miscellaneous.

 

19.1.                       Assignment. This Agreement is binding on, and shall
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations under this
Agreement (other than in the context of a change in control of a party) without
the prior written consent of the other party.

 

19.2.                        Notices.    All notices and other communications
under this Agreement shall be in writing and may be given by any of the
following methods:  (a) personal delivery against a signed receipt;
(b) facsimile transmission (with confirmation of receipt as provided below);
(c) registered or certified mail, postage prepaid, return receipt requested; or
(d) overnight delivery service. Notices shall be sent to the appropriate party
at its address or facsimile number given below (or as such other address or
facsimile number for such party as shall be specified by notice given
hereunder):

 

If to Republic:

 

Republic Bank & Trust Company

601 W. Market Street

Louisville, KY 40202

Attn:                    William Nelson

Managing Director

 

with a copy to:

 

Republic Bank & Trust Company

601 W. Market Street

Louisville, KY 40202

Attn:                    General Counsel

 

19

--------------------------------------------------------------------------------


 

If to JHI:

 

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attn:                    Bill San Giacomo

Group Vice President, Financial Products

 

with a copy to:

 

Jackson Hewitt Inc.

3 Sylvan Way

Parsippany, NJ 07054

Attn:                    Office of the General Counsel

 

All such notices and communications shall be deemed delivered upon (a) actual
receipt thereof by the addressee, (b) actual delivery thereof to the appropriate
address, or (c) in the case of a facsimile transmission, upon transmission
thereof by the sender and issuance by the transmitting machine of a confirmation
slip confirming that the number of pages constituting the notice have been
transmitted without error. In the case of notices sent by facsimile
transmission, the sender shall contemporaneously dispatch a copy of the notice
to the addressee at the address(es) indicated above by an overnight courier
service. However, such mailing shall in no way alter the time at which the
facsimile notice is deemed received.

 

19.3.                       Severability; Construction. The parties agree that
if any provision of this Agreement shall be determined by any court of competent
jurisdiction to be void or otherwise unenforceable, then such determination
shall not affect any other provision of this Agreement, all of which other
provisions shall remain in effect. If any provision were capable of two
constructions, one of which would render the provision valid and the other
invalid, then the provision shall have the meaning that renders it valid. In the
event that any provision hereof pertaining to fees, commissions or underwriting
criteria is held to be invalid, then the parties shall endeavor in good faith
the redesign the Program or the terms thereof in a manner consistent with the
intent and economic effect of this Agreement.

 

19.4.                       Waiver. No waiver of any breach of this Agreement
shall be effective unless in writing and signed by an authorized representative
of the waiving party. The waiver of any breach hereof shall not operate or be
construed as a waiver of any other or subsequent breach.

 

19.5.                       Integration; Subordination of JHI Obligations. This
Agreement, together with the Exhibits hereto and all agreements or documents
related hereto or delivered hereunder and the Technology Services Agreement
express fully the entire understanding and agreement of the parties concerning
the subject matter hereof, and all prior understandings or commitments of any
kind, whether oral or written, including, without limitation, the Letter
Agreement, concerning such subject matter are hereby superseded (other than
those obligations which, by their terms and nature, survive termination or
expiration). Whenever it states in this Agreement that JHI shall cause the EROs
to perform any act or do any thing, and such performance is also required of the
ERO by the terms of the Republic Financial Product Agreement by and between the
ERO and Republic, the provisions of the Republic Financial Product Agreement
shall control and JHI’s obligations shall be subordinate to the obligations of
the ERO.

 

19.6.                       Amendment. This Agreement may not be amended or
modified other than by a written agreement executed by both parties.

 

20

--------------------------------------------------------------------------------


 

19.7.                       Headings. Headings used in this Agreement are for
convenience of reference only and do not define, interpret, describe the scope
of or otherwise affect any provision hereof.

 

19.8.                       Counterparts. This Agreement may be executed in one
or more counterparts (including via facsimile), each of which shall be deemed an
original and all of which, taken together, shall be deemed one and the same
instrument.

 

19.9.                       Further Assurances. From time to time following the
execution of this Agreement, each party agrees to do such things and execute and
deliver such documents as may reasonably be necessary to effectuate the intent
and purposes of this Agreement.

 

19.10.                 No Third Party Beneficiaries. This Agreement has been
made for the sole benefit of Republic and JHI and is not intended to, and shall
not, confer any benefit or rights upon, nor may it be enforced by, any other
person.

 

19.11.                 Publicity; Disclosure. Neither party shall issue any
press release relating to this Agreement without the prior consent of the other
party. Each party hereto shall be permitted to disclose this Agreement to the
extent such party determines that such disclosure is required by applicable law.

 

19.12                    Joint Marketing. The Parties shall engage in joint
marketing activities pursuant to Section 7.7 of this Agreement and any other
joint marketing agreement that may be entered into from time to time.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by a duly
authorized officer of each party as of the date set forth above.

 

 

REPUBLIC BANK & TRUST COMPANY

 

JACKSON HEWITT INC.

 

 

 

 

 

 

By:

/s/ William Nelson

 

By

/s/ Bill San Giacomo

 

William Nelson

 

 

Bill San Giacomo

 

Managing Director

 

 

Group Vice President, Financial

 

 

 

 

Products

 

22

--------------------------------------------------------------------------------